DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens or lens group of positive refractive power, “-” represents a lens or lens group of negative refractive power, and “0” represents a lens or lens group of zero refractive power): 
	SHORT-WAVELENGTH INFRARED IMAGING LENS AND IMAGING DEVICE INCLUDING TWO LENS GROUPS OF -+ REFRACTICE POWERS HAVING SEVEN LENSES OF -++--++ REFRACTIVE POWERS OR EIGHT LENSES OF -+++--++ REFRACTIVE POWERS.
  
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew Sutch on 5/17/22. 
The application has been amended as follows:
In the claims (claims 1 and 4 amended): 

	1. (currently amended) A short-wavelength infrared imaging lens comprising a first lens group and a second lens group arranged in order from an object side, the first lens group having a negative refractive power as a whole and the second lens group having a positive refractive power as a whole, 
	wherein the second lens group includes at least one positive lens that satisfies both following conditional expressions (1) and (2) with respect to an Abbe number V2p and a refractive index N2p thereof: 
	V2p>40  (1) 
	N2p>1.7  (2) 
where N2p is a refractive index N [1.53] of the at least one positive lens at a wavelength of 1.53 μm, and the Abbe number V2p is an Abbe number of the at least one positive lens in a short-wavelength infrared range and is defined as (N [1.53]−1)/(N [0.9]−N [2.325]) when refractive indexes of the at least one positive lens at wavelengths of 0.9 μm, 1.53 μm, and 2.325 μm are represented by N [0.9], N [1.53], and N [2.325], respectively; and
wherein an object-side surface of the first lens group is concave on the object side and, when a focal length of the first lens group is represented by f1, a focal length of an entire system is represented by f, and a distance between the first lens group and the second lens group is represented by d12, following conditional expressions (5) and (6) are satisfied: 
−1.5<f1/f<−1.0  (5) 
0.35<d 12 /f<0.6  (6). 

4. (canceled).

Allowable Subject Matter
Claim(s) 1-3 and 5 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Jiang (US 20190204569).

    PNG
    media_image1.png
    686
    871
    media_image1.png
    Greyscale

Jiang teaches (Fig. 10, Table 7) A short-wavelength infrared imaging lens comprising a first lens group and a second lens group arranged in order from an object side, the first lens group having a negative refractive power as a whole and the second lens group having a positive refractive power as a whole (e.g., L1,L2-L8 as 1st&2nd group, 17 is considered as optional or visible imaging and is removed for infrared imaging, [25], claim 17, “infrared”), 
wherein the second lens group includes at least one positive lens (L5) that satisfies both following conditional expressions (1) and (2) with respect to an Abbe number V2p and a refractive index N2p thereof: 
V2p>40 (46.6) (1) 
N2p>1.7 (1.8)  (2) 
where N2p is a refractive index N [1.53] of the at least one positive lens at a wavelength of 1.53 μm (it is expected the index is about the same 1.8 at this wavelength for Jiang’s teaching) and the Abbe number V2p is an Abbe number of the at least one positive lens.

Jiang does not teach the Abbe number V2p is an Abbe number in a short-wavelength infrared range and is defined as (N [1.53]−1)/(N [0.9]−N [2.325]) when refractive indexes of the at least one positive lens at wavelengths of 0.9 μm, 1.53 μm, and 2.325 μm are represented by N [0.9], N [1.53], and N [2.325], respectively.
Absent any showing of criticality and/or unpredictability, having the Abbe number V2p is an Abbe number in a short-wavelength infrared range and is defined as (N [1.53]−1)/(N [0.9]−N [2.325]) when refractive indexes of the at least one positive lens at wavelengths of 0.9 μm, 1.53 μm, and 2.325 μm are represented by N [0.9], N [1.53], and N [2.325], respectively would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention (L5 having the abbe number of  46.6, indicating a weak dispersion for the lens, therefore it is more likely than not the abbe number as defined in claim 1 for L5 will be >40) for the purposes of having good imaging effects.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jiang by having the Abbe number V2p is an Abbe number in a short-wavelength infrared range and is defined as (N [1.53]−1)/(N [0.9]−N [2.325]) when refractive indexes of the at least one positive lens at wavelengths of 0.9 μm, 1.53 μm, and 2.325 μm are represented by N [0.9], N [1.53], and N [2.325], respectively for the purposes of having good imaging effects.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a short-wavelength infrared imaging lens including “an object-side surface of the first lens group is concave on the object side and, when a focal length of the first lens group is represented by f1, a focal length of an entire system is represented by f, and a distance between the first lens group and the second lens group is represented by d12, following conditional expressions (5) and (6) are satisfied: 
−1.5<f1/f<−1.0  (5) 
0.35<d 12 /f<0.6  (6)”, 
along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234